
	

114 HRES 247 IH: Expressing the sense of the House of Representatives that adding art and design into Federal programs that target the Science, Technology, Engineering, and Mathematics (STEM) fields encourages innovation and economic growth in the United States.
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 247
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mr. Langevin (for himself, Ms. Bonamici, Ms. McCollum, Ms. Norton, Mr. Cicilline, Mr. Hastings, Mr. Huffman, Mr. Peters, Mr. Rangel, Mr. Cárdenas, Mr. Connolly, Mr. Nadler, Mr. Grijalva, Mr. Rodney Davis of Illinois, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that adding art and design into Federal
			 programs that target the Science, Technology, Engineering, and Mathematics
			 (STEM) fields encourages innovation and economic growth in the United
			 States.
	
	
 Whereas the innovative practices of art and design play an essential role in improving Science, Technology, Engineering, and Mathematics (STEM) education and advancing STEM research;
 Whereas art and design provide real solutions for our everyday lives, distinguish United States products in a global marketplace, and create opportunity for economic growth;
 Whereas artists and designers can effectively communicate complex data and scientific information to multiple stakeholders and broad audiences;
 Whereas the tools and methods of design offer new models for creative problem solving and interdisciplinary partnerships in a changing world;
 Whereas artists and designers are playing an integral role in the development of modern technology; Whereas artists and designers are playing a key role in manufacturing;
 Whereas adding art and design to Federal STEM programs has the potential for recruiting underrepresented populations into STEM fields; and
 Whereas May would be an appropriate month to designate as STEM-to-STEAM Month: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the importance of art and design in the Science, Technology, Engineering, and Mathematics (STEM) fields;
 (2)supports the designation of STEM-to-STEAM Month; (3)encourages the inclusion of art and design in the STEM fields during reauthorization of the Elementary and Secondary Education Act;
 (4)encourages the inclusion of art and design in the STEM fields during reauthorization of the Higher Education Act; and
 (5)encourages the Secretary of Commerce, the Secretary of the Department of Education, the Chairman of the National Endowment for the Arts, and the Director of the National Science Foundation to develop a STEM to STEAM Council representative of artists, designers, education and business leaders, and Federal agencies in order to facilitate a comprehensive approach to incorporate art and design into the Federal STEM programs.
			
